DETAILED ACTION
This action is in response to the claim amendments received 12/31/2021. Claims 1-5 and 7-9 are pending with claims 1 and 5 currently amended, and claim 6 cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over HALTOVSKY et al. [US20100113148], hereinafter HALTOVSKY, in view of Holloway et al. [Holloway2011VisualizingAudioInFPSWithDirectionalSoundDisplay.pdf, Visualizing Audio in a First-Person Shooter With Directional Sound Display, https://users.soe.ucsc.edu/~fire/resources/Holloway2011VisualizingAudioInFPSWithDirectionalSoundDisplay.pdf,GAXID’11 June 28, 2011 Bordeaux, France], hereinafter Holloway, further in view of van Welzen et al. [US20170165569], hereinafter van Welzen.
Regarding claim 1, HALTOVSKY discloses an electronic device operable with a computer running a program associable with graphic based data and audio based data, the computer having a main display screen displaying information based on graphic based data (abstract, “a game board having a main display screen for displaying a portion of the game layout that is shared by the plurality of players, and a plurality of personal game terminals, each personal game terminal assigned to a respective player and having an auxiliary display screen for displaying a portion of the game layout that is associated with the respective player”), the electronic device comprising:
a display module being in the form of a display screen that is configurable to display auxiliary information related to information being displayed via the main display screen, auxiliary information not being displayed by the main display screen ([0046], “a plurality of personal game terminals, each personal game terminal assigned to a respective player and having an auxiliary display screen for displaying a portion of the game layout that is associated with the respective player”). 
However, HALTOVSKY does not disclose wherein auxiliary information displayed by the display module, but not the main display screen, is derivable based on audio based data. HALTOVSKY also does not disclose wherein the display screen is partitioned into sections, each section corresponding to a respective audio output channel signal from one of a plurality of audio output channel signals associated with the audio based data, wherein each of the plurality of audio output channel signals can be quantified in decibels and compared amongst the plurality of audio output channel signals in generating a visual cue on the display screen that spatially corresponds to their relative quantified decibels.
Nevertheless, Holloway teaches a Digital Sound Display (DSD) wherein quantified decibels as a visual display is derivable based on audio based data, and wherein each of the plurality of audio output channel signals can be quantified in decibels and compared amongst the plurality of audio output channel signals in generating a visual cue on the display screen that spatially corresponds to their relative quantified decibels (p. 1, introduction, “The purpose of Digital Sound Display (DSD) is to provide a visual representation of audio information for deaf and hearing impaired individuals” and p. 3, “The high-fidelity prototype showed that DSD was capable of visualizing sound in three ways: pitch, intensity, and direction. In the screen capture shown in Figure 2, eight white circles represent the logarithmic pitch averages of the sound input. The size of the circles indicates the intensity or loudness of each of the data points”). 
The split screens display a player viewpoint component (e.g., player viewpoint 203) comprising real-time, in-game content. The split screens also comprise a communication window (e.g., communications window 204) for displaying real-time video communications captured by a camera, with complementary audio captured using a microphone and played back through a speaker system”, [0041], “In the example of FIG. 2E, split screen window 212 comprises three split screen windows 213-215. Split screen window 213 has been configured to present player viewpoint and communications data from exemplary user “Player 2” and waits for Player 2 to join the game. When Player 2 participates in the game as an active player, split screen window 213 presents Player 2's real-time communications and/or player viewpoint data. Split screen window 214 is configured to display both player viewpoint data as well as real-time communications from exemplary user “Player 3”. Split screen window 215 is operating in communication mode to display only communications data (e.g., video chat) from exemplary user “Player 4” ”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by HALTOVSKY, to have visual display of auxiliary information derivable based on audio based data, and generating a visual cue on the display screen that spatially corresponds to their relative quantified decibels for each audio output channel, as taught by Holloway, in order to provide a visual representation of audio information for deaf and hearing impaired individuals while playing the game; and to have the split screens with corresponding audio output signals, as taught by van Welzen, in order to be able to provide concurrent video and audio communications in-game in real-time for multiplayer gaming. 
claim 2, the combination of HALTOVSKY, Holloway and van Welzen discloses the electronic device as in claim 1 wherein auxiliary information displayed via the display module relates to an object of interest, the object of interest being associable with audio based data audibly perceivable via the computer (HALTOVSKY, [0057], “As mentioned above, digital game pieces can be seamlessly moved among the various private and public screens… activate audio corresponding to the game piece, etc”).
Regarding claim 3, the combination of HALTOVSKY, Holloway and van Welzen discloses the electronic device as in claim 2 wherein graphic based data is associable with an environment and auxiliary information is associable with approximate location of the object of interest within the environment (HALTOVSKY, [0057], “The rule set may include, for example, the location for displaying the object on the transferee screen (for example, at an indicated place on the public main game board, at a location closest to the player transferring the piece, etc.)”).
Regarding claim 4, the combination of HALTOVSKY, Holloway and van Welzen discloses the electronic device as in claim 3 wherein audio based data associated with the object of interest corresponds to sound effect associated with the object of interest (HALTOVSKY, [0057], “As mentioned above, digital game pieces can be seamlessly moved among the various private and public screens… activate audio corresponding to the game piece, etc”).
Regarding claim 5, HALTOVSKY discloses a processing method associated with a system comprising a computer and an electronic device, the computer being communicable with the electronic device, the processing method comprising:
a selection step where a user of the computer selects an object of interest ([0046], “The system also enables seamlessly transferring digitized game objects between the respective auxiliary display screens and the main display screen, or among the auxiliary display screens, as triggered by, e.g., a game step or in response to touch-based interactive inputs received from the plurality of players”); 
an identification step where audio based data associated with the selected object of interest is identified at the computer ([0057], “As mentioned above, digital game pieces can be seamlessly moved among the various private and public screens… activate audio corresponding to the game piece, etc”); 
a transmission step where signals are communicated from the computer to the electronic device ([0046], “The system enables communication between the main display and the personal game terminals, and optionally also among the game terminals directly”). 
However, HALTOVSKY does not disclose a derivation step where supplementary signals are generated, at the computer, based on the audio based data; and an output step where received supplementary signals are processed to generate at least one visual cue visually perceivable via a display module of the electronic device but not the computer,  wherein the display module is partitioned into sections, each section corresponding to a respective audio channel signal from one of a plurality of audio channel signals associated with the audio based data, wherein each of the plurality of audio channel signals can be quantified in decibels and compared amongst the plurality of audio channel signals in the at least one visual cue on the display module that spatially corresponds to their relative quantified decibels. 
Nevertheless, Holloway teaches a Digital Sound Display (DSD) wherein quantified decibels as a visual display is derivable based on audio based data, and an output step where received supplementary signals are processed to generate at least one visual cue visually perceivable via a display module of the electronic device; wherein each of the plurality of audio channel signals can be quantified in decibels and compared amongst the plurality of audio channel signals in the at least one visual cue on the display module that spatially corresponds to their relative quantified decibels (p. 1, introduction, “The purpose of Digital Sound Display (DSD) is to provide a visual representation of audio information for deaf and hearing impaired individuals” and p. 3, “The high-fidelity prototype showed that DSD was capable of visualizing sound in three ways: pitch, intensity, and direction. In the screen capture shown in Figure 2, eight white circles represent the logarithmic pitch averages of the sound input. The size of the circles indicates the intensity or loudness of each of the data points”). 
And van Welzen teaches in a like invention, wherein the display screen is partitioned into sections, each section corresponding to a respective audio output channel signal from one of a plurality of audio output channel signals associated with the audio based data (Fig. 2B, Fig. 2D, and Fig. 2E, [0038], “The split screens display a player viewpoint component (e.g., player viewpoint 203) comprising real-time, in-game content. The split screens also comprise a communication window (e.g., communications window 204) for displaying real-time video communications captured by a camera, with complementary audio captured using a microphone and played back through a speaker system”, [0041], “In the example of FIG. 2E, split screen window 212 comprises three split screen windows 213-215. Split screen window 213 has been configured to present player viewpoint and communications data from exemplary user “Player 2” and waits for Player 2 to join the game. When Player 2 participates in the game as an active player, split screen window 213 presents Player 2's real-time communications and/or player viewpoint data. Split screen window 214 is configured to display both player viewpoint data as well as real-time communications from exemplary user “Player 3”. Split screen window 215 is operating in communication mode to display only communications data (e.g., video chat) from exemplary user “Player 4” ”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by HALTOVSKY; to have visual display for audio based data, and generating a visual cue on the display screen that spatially corresponds to their relative quantified decibels for each audio output channel, as taught by Holloway, in order to provide a visual representation of audio information for deaf and hearing impaired individuals while playing the game; and to have the 
Regarding claim 7, the combination of HALTOVSKY, Holloway and van Welzen discloses the processing method as in claim 5, wherein the received supplementary signals are processed such that each of the at least one visual cue is representative of two or more audio channel signals associated with the audio based data (Holloway, p. 2, “RAPID PROTOTYPING”, “Concept. The vision was a stand-alone application to pro-vide visual representation for the direction of stereo sound” --- “Stereophonic sound or, more commonly, stereo, is a method of sound reproduction that creates an illusion of multi-directional audible perspective. This is usually achieved by using two or more independent audio channels through a configuration of two or more loudspeakers (or stereo headphones) in such a way as to create the impression of sound heard from various directions, as in natural hearing” (https://en.wikipedia.org/wiki/Stereophonic_sound)).
Regarding claim 8, the combination of HALTOVSKY, Holloway and van Welzen discloses the processing method as in claim 7, wherein each of the at least one visual cue is representative of comparative audio loudness between two or more audio channel signals associated with the audio based data (Holloway, p. 1, introduction, “The purpose of Digital Sound Display (DSD) is to provide a visual representation of audio information for deaf and hearing impaired individuals” and p. 3, “The high-fidelity prototype showed that DSD was capable of visualizing sound in three ways: pitch, intensity, and direction. In the screen capture shown in Figure 2, eight white circles represent the logarithmic pitch averages of the sound input. The size of the circles indicates the intensity or loudness of each of the data points”).
Regarding claim 9, the combination of HALTOVSKY, Holloway and van Welzen discloses the processing method as in claim 5, wherein each of the at least one visual cue corresponds to an approximate location of the selected object of interest (HALTOVSKY, [0057], As mentioned above, digital game pieces can be seamlessly moved among the various private and public screens… activate audio corresponding to the game piece, etc” and Holloway, p. 1, introduction, “The purpose of Digital Sound Display (DSD) is to provide a visual representation of audio information for deaf and hearing impaired individuals” and p. 3, “The high-fidelity prototype showed that DSD was capable of visualizing sound in three ways: pitch, intensity, and direction. In the screen capture shown in Figure 2, eight white circles represent the logarithmic pitch averages of the sound input. The size of the circles indicates the intensity or loudness of each of the data points”).
Response to Arguments
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive. 
Regarding claim rejections citing teachings from van Welzen, the applicant argues “In contrast, Welzen as cited by the Examiner to reject claim 6, teaches combining the video / audio stream to create a composite video / audio stream respectively (See Abstract); hence, teaching away from the objective of Haltovsky that is to allow users to have separate screens in the "Terminal" to display private parts of the game..., to perform private activities (See para [0013])” (p. 6), the examiner respectfully disagrees. As shown in Fig. 2E of van Welzen, window 215 is operating in communication mode to display only communications data (e.g., video chat) from exemplary user “Player 4” ([0041]). Thus, van Welzen provides the teaching of split screens with corresponding audio output signals as claimed in current claims 1 and 5 without interfering the objective of Haltovsky that is to allow users to have separate screens in the "Terminal" to display private parts of the game.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715